Citation Nr: 0920984	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-24 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus (SLE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had verified active duty for training from June 
to September 1984, active military service from October 1984 
to March 1987, and reserves service with the Pennsylvania 
Army National Guard beginning in September 1995.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision.  The appellant filed a notice of disagreement (NOD) 
in April 2003, and the RO issued a statement of the case 
(SOC) in April 2004.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in June 2004.

In November 2004, the appellant testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.

In January 2006, the Board remanded this claim to the RO for 
additional development. After accomplishing the requested 
action, the RO continued the denial of the claim (as 
reflected in an August 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

In a decision issued in February 2007, the Board denied the 
claim for service connection for SLE.  The Veteran, in turn, 
appealed the denial of the claim to the United States Court 
of Appeals for Veterans Claims (the Court).  In May 2008, 
counsel for VA's Secretary and the Veteran's representative 
(the parties) filed a Joint Motion for Remand with the Court.  
By Order dated in May 2008, the Court granted the motion, 
vacating the Board's decision as to the denial of the claim 
for service connection, and remanding this matter to the 
Board for further proceedings consistent with the Joint 
Motion.

In November 2008, the Veteran submitted additional evidence, 
including an August 2008 letter from Dr. Pullman-Mooar and 
medical research.  The Veteran also submitted a signed waiver 
of his right to have this evidence initially considered by 
the RO.  See 38 C.F.R. § 20.1304 (2008).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In light of points raised in the Joint Motion, the Board 
finds that further RO action on this matter is warranted.

In the Joint Motion, the parties agreed that the Board did 
not ensure that its remand instructions of January 2006 were 
properly carried out.  See Stegall v. West, 11 Vet. App. 268 
(1998) (A remand by the Board confers upon the Veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand).  

In its January 2006 remand, the Board requested that the RO 
schedule the Veteran for a VA medical examination and obtain 
a VA medical opinion.  In June 2006, a VA physician examined 
the Veteran and a provided a medical opinion as to the 
relationship between his SLE and his military service.  In 
rendering this opinion, the June 2006 VA examiner stated that 
he did not fully understand the remand instructions, but that 
that the Veteran's SLE was not related to military service.  
As reflected in the Joint Motion, the parties agreed that the 
medical examination and opinion were inadequate and that 
another remand is necessary.  

Under these circumstances, the Board has no alternative but 
to remand the claim to the RO for examination and medical 
opinion-based on full consideration of the Veteran's 
documented history and assertions, and supported by fully 
stated rationale-that addresses the date of onset of the 
Veteran's SLE, and the relationship, if any, between such 
disability and  his active military service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (c)(4) (2008).


Hence, the RO should arrange for the Veteran to undergo 
further VA medical examination, by an appropriate physician 
other than the June 2006 examiner, at a VA medical facility.  
The Veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim (as the original claim for service 
connection will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the Veteran by the pertinent VA 
medical facility.

Prior to arranging for the appellant to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO's notice letter to the appellant should 
explain that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  For the 
sake of efficiency, the RO's adjudication of the claim should 
include consideration of any additional evidence received 
since the August 2006 SSOC (to include that submitted 
directly to the Board, notwithstanding the waiver of RO 
consideration of the evidence)..

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to service 
connection for SLE.  The RO should explain 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo another VA 
examination, by a physician other than the 
June 2006 VA examiner, for evaluation of, 
and medical opinion pertaining to, the 
Veteran's systemic lupus erythematosus.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

Based on examination of the Veteran, full 
consideration of his documented medical 
history (to include in- and post-service 
medical records), and sound medical 
judgment, the physician should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is a 50 percent  
or greater probability) that the Veteran's 
systemic lupus erythematosus  a) had its 
onset in, or was aggravated (permanently 
worsened) as a result of, active duty 
service; b) was manifested to a compensable 
degree within one year following the 
Veteran's discharge from active service.  
In rendering the requested opinion, the 
examiner should specifically consider and 
discuss Dr. Pullman's June 2002, December 
2004, and August 2008 opinions.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection in light of all pertinent 
evidence (to include, for the sake of 
efficiency, all evidence received since 
the August 2006 SSOC) and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




